Berdon, J.,
dissenting. The majority holds that a party is precluded from direct access to the Superior Court for equitable relief in the event that his or her property becomes devalued, or enjoyment of the property is hindered, because an adjoining property owner has exceeded a variance. Indeed, in this case, Simko III, as in Simko I (Simko v. Zoning Board of Appeals, 205. Conn. 413, 533 A.2d 879 [1987]), and Simko II (Simko v. Zoning Board of Appeals, 206 Conn. 374, 538 A.2d 202 [1988]),1 the majority unnecessarily prevents *509the plaintiffs from obtaining judicial review. In my view, this result is contrary to our established precedent.
The plaintiffs, Jeannette Simko and Valerie Varga, brought this action in the Superior Court seeking injunctive relief against the defendant, Roy H. Ervin, trustee, for his alleged violations of a variance granted by the zoning board of appeals of the town of Fairfield. The zoning board of appeals had explicitly conditioned the defendant’s variance upon the requirement that the “[hjouse . . . stay within the footprint.” Although the zoning regulations do not define the term “footprint,” it is a term that is commonly used, and universally understood, to refer to the boundaries of a building.2 The trial court found that the defendant had erected *510several structures outside the footprint and had therefore exceeded his variance. Furthermore, the trial court found that these structures had interfered with the plaintiffs’ enjoyment of their property by obstructing their view of Long Island Sound and had diminished the value of Simko’s property by $38,600.
The majority concedes that we have consistently held “[a]ny person specifically and materially damaged by a violation of the zoning ordinances which has occurred or is likely to occur on another’s land may seek injunctive relief restraining such violation [without exhausting administrative remedies].”3 (Internal quotation marks omitted.) Cummings v. Tripp, 204 Conn. 67, 75, 527 A.2d 230 (1987); Reynolds v. Soffer, 183 Conn. 67, 69, 438 A.2d 1163 (1981); Blum v. Lisbon Leasing Corp., 173 Conn. 175, 180, 377 A.2d 280 (1977); Fitzgerald v. Merard Holding Co., 106 Conn. 475, 482, 138 A. 483 (1927). Today, for the first time, this court distinguishes between the violation of a zoning regulation and the violation of a variance. According to the majority, if there is a violation of a zoning regulation, the aggrieved party can seek equitable relief. If the property owner violates the bounds of a variance, however, the aggrieved party must, in the majority’s view, request that the zoning enforcement officer take enforcement action and upon his failure to do so, appeal to the zoning board of appeals, and if no relief is granted there, then take an administrative appeal to the courts. I disagree with this holding for two reasons.
First, the majority’s distinction between the violation of a zoning regulation and the violation of a variance eludes me. A variance constitutes a specific permission to restrictively “act in a manner that is *511otherwise prohibited under the zoning law . . . .” Bloom v. Zoning Board of Appeals, 233 Conn. 198, 206, 658 A.2d 559 (1995). It is well established that such a permit “must be reserved for unusual or exceptional circumstances.” Id., 206-207. If the grantee of a variance exceeds its specific limits, he is in violation of the zoning regulations. Because the violation of a variance is the equivalent of a violation of a zoning regulation, the plaintiffs are entitled to seek equitable relief by directly enjoining the violation. Cummings v. Tripp, supra, 204 Conn. 75. Furthermore, because we have clearly held that an injured plaintiff may resort to the courts for equitable relief when the defendant exceeds the bounds of a nonconforming use; Blum v. Lisbon Leasing Corp., supra, 173 Conn. 180; it is anomalous to preclude a plaintiff from pursuing the same relief when the defendant has allegedly exceeded the limits of a variance.
Second, the majority fails to recognize the reasons for which this court has provided recourse directly to the Superior Court for injunctive relief. In Blum v. Lisbon Leasing Corp., supra, 173 Conn. 175, this court held that the trial court had jurisdiction despite the plaintiffs’ failure to appeal first to the zoning board of appeals. Blum was distinguished from other cases that had required the exhaustion of administrative remedies because “the plaintiffs Piad] not [sought] review of adverse action taken by a zoning board; rather . . . they [had sought] to attack directly the actions of the defendants in using their property for impermissible purposes . . . .” Id., 180. That is precisely what the plaintiffs seek in this action. In other words, in this case, the plaintiffs have no quarrel with the variance that was granted; their sole claim is that the defendant had exceeded the variance. Therefore, just as in a case of an alleged violation of a zoning regulation or ordinance, the plaintiffs in this case should be permitted to seek relief directly from the Superior Court.
*512Similarly, in State ex rel. Heimov v. Thomson, 131 Conn. 8, 37 A.2d 689 (1944), this court permitted the plaintiff to petition the Superior Court directly for a writ of mandamus to compel the town clerk to certify the plaintiffs permit application for a nonconforming use. The court reasoned that “[t]he alternative remedies suggested by the defendant — ... an application to the zoning board of appeals and an appeal from that board to the courts, if such a course is permissible under the zoning regulations—necessarily involve circuity of action and delay, and fall short of affording the plaintiff a means of effectively, conveniently and directly enforcing the performance of the particular duty owing to him.” Id., 14; see Brainard v. West Hartford, 140 Conn. 631, 635, 103 A.2d 135 (1954). Therefore, it is well established that a party may seek equitable relief for a specific and peculiar injury without exhausting his administrative remedies.
The majority’s decision troubles me, not only because it unfairly puts these plaintiffs out of court, but also because of its practical consequences. Property owners who have suffered a special and peculiar injury as a result of zoning violations have the right to invoke the jurisdiction of the courts in order to enjoin those violations. This necessarily includes the right to enjoin a party for violating a variance granted under such laws as well as the right to enjoin a party from exceeding the bounds of nonconforming uses. The majority, in order to reach its result today, places property owners in jeopardy of being unreasonably harmed by requiring that they wade through the administrative process.
Accordingly, I respectfully dissent.

 In Simko I, supra, 205 Conn. 413, this court affirmed the dismissal of the plaintiffs’ administrative appeal challenging the variance, holding that the town clerk, who was not named in the citation, was a necessary party. The case was reconsidered and reaffirmed en banc in Simko II, supra, 206 Conn. 374.
*509As the majority points out; see footnote 4 of majority opinion; the legislature subsequently overruled Simko I and Simko II by enacting General Statutes § 8-8 (e), which provides: “Service of legal process for an appeal under this section shall be directed to a proper officer and shall be made by leaving a true and attested copy of the process with, or at the usual place of abode of, the chairman or clerk of the board, and by leaving a true and attested copy with the clerk of the municipality. Service on the chairman or clerk of the board and on the clerk of the municipality shall be for the purpose of providing legal notice of the appeal to the board and shall not thereby make the chairman or clerk of the board or the clerk of the municipality a necessary party to the appeal.”


 Indeed, this court and the Appellate Court have used the term “footprint” in this context; Smith v. Zoning Board of Appeals, 227 Conn. 71, 79, 629 A.2d 1089 (1993), cert. denied, 510 U.S. 1164, 114 S. Ct. 1190, 127 L. Ed. 2d 540 (1994); Gil v. Inland Wetlands & Watercourses Agency, 219 Conn. 404, 408, 416, 593 A.2d 1368 (1991); Grey v. Coastal States Holding Co., 22 Conn. App. 497, 502, 578 A.2d 1080, cert. denied, 216 Conn. 817, 580 A.2d 57 (1990); SSM Associates Ltd. v. Plan & Zoning Commission, 15 Conn. App. 561, 563, 545 A.2d 602 (1988), aff'd, 211 Conn. 331, 559 A.2d 196 (1989); and this court has cited to the use of the term “footprint” by zoning authorities; Bloom v. Zoning Board of Appeals, 233 Conn. 198, 211, 658 A.2d 559 (1995) (quoting from minutes of board meeting granting variance where addition was built upon existing footprint); without feeling compelled to provide any further definition or explanation. Therefore, contrary to the majority’s assertion, the meaning is not ambiguous. Furthermore, with the exception of this particular case, the term has never been interpreted to be ambiguous.


 It should be noted that, although this citation refers only to zoning ordinances, the doctrine applies equally to alleged violations of zoning regulations. Blum v. Lisbon Leasing Corp., 173 Conn. 175, 180, 377 A.2d 280 (1977).